DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 06/11/2019 are acceptable.
Election/Restrictions
3.	Applicant’s election without traverse of Group I corresponding to claims 1-9 in the reply filed on 9/21/22 is acknowledged. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (“Khan”) US PG-Pub 2009/0237375 in view of Killion et al. (“Killion”) USPAT 3,696,433.
Khan discloses in (Figs. 1-5 and ¶¶[0031 and 0045]) a semiconductor package, comprising: a plurality of first waveguides (element 120, Fig. 3G) over a package substrate, wherein the plurality of first waveguides include a plurality of first angled layers (element 123, at 90º angle); a first dielectric (element 130, ¶[0038]) over the plurality of first waveguides and the package substrate; a plurality of second waveguides (element 150, Figs. 3H and 5) over the first dielectric and the plurality of first waveguides, wherein the plurality of second waveguides include a plurality of first angled layers (element 153, e.g. at 90º angle).
Khan teaches the device structure as recited in the claim. The difference between Khan and the present claim is the recited plurality of transmission lines, cavities and dielectric. 
Killion discloses a waveguide including a plurality of angled conductive layers (see side plates at 90º angle shown in Figs. 8 and 9, col. 4, lines 11-18),  a transmission line (element 100, Fig. 10), and a plurality of  cavities (element 110).  
Killion's teachings could be incorporated with Khan's device which would result in the claimed invention. The motivation to combine Killion's teachings would be to provide low loss  transmission of signals. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Killion's teachings to arrive at the claimed invention.
6.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan in view of Hasch et al. (“Hasch”) US PG-Pub 2015/0048471.	
Khan discloses in (Figs. 1-5 and ¶¶[0031 and 0045]) a semiconductor package, comprising: a plurality of first waveguides (element 120, Fig. 3G) over a package substrate, wherein the plurality of first waveguides include a plurality of first angled layers (element 123, at 90º angle); a first dielectric (element 130, ¶[0038]) over the plurality of first waveguides and the package substrate; a plurality of second waveguides (element 150, Figs. 3H and 5) over the first dielectric and the plurality of first waveguides, wherein the plurality of second waveguides include a plurality of first angled layers (element 153, e.g. at 90º angle).
Khan teaches the device structure as recited in the claim. The difference between Khan and the present claim is the recited plurality of transmission lines, cavities and dielectric. 

Hasch discloses a semiconductor package, comprising: a waveguide (element 18/58, ¶[0058]) including a plurality of angled conductive layers (see side walls 24 and 64 shown in Figs. 2 and 6 respectively at 90º angle),  a transmission line (element 42, Fig. 10), and a cavity (element 42, ¶[0044]).  
Hasch's teachings could be incorporated with Khan's device which would result in the claimed invention. The motivation to combine Hasch's teachings would be to provide low loss  transmission of signals. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Hasch's teachings to arrive at the claimed invention.

Allowable Subject Matter
7.	Claim 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  US PG-Pub 2015/0372378 to Anderson teaches a waveguide that forms a tripod structure with 120 degrees of separation between adjacent legs, wherein each leg extends from a ring around a transmission line. However, claim 2 requires  that the plurality of the first angled conductive layers are positioned over the plurality of first transmission lines and the top surface of the package substrate having a first pattern of a plurality of first triangular structures. Note that claims 3-9 are allowable by dependency.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893